                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 KEITH CLEVELAND,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-578 DRL-MGG

 WARDEN, et al.,

                          Defendants.

                                        OPINION AND ORDER

        Keith Cleveland, a prisoner without a lawyer, has alleged that mice and roaches have infested

the area where he is housed at the Indiana State Prison, and that he has had to throw away several

items because of the infestation, including bedding that the defendants will not replace. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (quotation marks and citations omitted). Still, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief.

        The Eighth Amendment prohibits conditions of confinement that deny inmates “the minimal

civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (citations

omitted). In evaluating an Eighth Amendment claim, courts conduct both an objective and a

subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective prong asks whether the

alleged deprivation is “sufficiently serious” that the action or inaction of a prison official leads to “the

denial of the minimal civilized measure of life’s necessities.” Id. (citations omitted). Although “the

Constitution does not mandate comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981),
inmates are entitled to adequate food, clothing, shelter, bedding, hygiene materials, and sanitation.

Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006).

On the subjective prong, the prisoner must show the defendant acted with deliberate indifference to

the inmate’s health or safety. Farmer, 511 U.S. at 834. As this circuit has explained:

         [C]onduct is deliberately indifferent when the official has acted in an intentional or
         criminally reckless manner, i.e., the defendant must have known that the plaintiff was
         at serious risk of being harmed and decided not to do anything to prevent that harm
         from occurring even though he could have easily done so.

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and quotation marks omitted);

see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir. 1999) (inmate established a “prototypical case of

deliberate indifference” when his complaints about severe deprivations were ignored).

         Mr. Cleveland has alleged an infestation at the Indiana State Prison that colorably satisfies the

Eighth Amendment at this pleading stage. Sergeant Gordon stored Mr. Cleveland’s property in a

closet; and, when it was returned to him, it was full of mouse droppings. Mr. Cleveland was forced to

dispose of numerous items, including clothing, food, and wash rags.1 He tried to use his sheets and

blanket despite the droppings, but this resulted in itching, so he threw them away too. His requests

for new bedding allegedly have been denied.2 Prolonged exposure to infestations such as this can

amount to an Eighth Amendment violation. See Davis v. Williams, 216 F.Supp.3d 900, 907-08 (N.D.

Ill. 2016). Mr. Cleveland’s allegations satisfy the objective prong of the inquiry.


1 To the extent that Mr. Cleveland is seeking compensation for destroyed property, he cannot proceed because

state remedies are available to him to redress the destruction of property. See Wynn v. Southward, 251 F.3d 588,
593 (7th Cir. 2001) (“Wynn has an adequate post-deprivation remedy in the Indiana Tort Claims Act, and no
more process was due.”).
2 Mr. Cleveland has been granted leave to proceed against the Warden on a claim for injunctive relief to remedy
the conditions of his confinement related to his clothing and bedding in Cleveland v. Indiana State Prison Warden,
3:18-CV-420-JD-MGG (N.D. Ind. filed May 30, 2019). See Pittman v. Moore, 980 F.2d 994, 994-95 (5th Cir. 1993)
(it is malicious for a plaintiff with in forma pauperis status to file a lawsuit that duplicates allegations of another
lawsuit brought by the same plaintiff) and Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003) (suit is
“malicious” for purposes of Section 1915A if it is intended to harass the defendant or is otherwise abusive of
the judicial process). Because he is pursuing a claim for injunctive relief based on a failure to provide adequate
bedding, he may not proceed on that claim here.



                                                          2
         With respect to the subjective prong, Mr. Cleveland alleges that Sergeant Gordon knew that

the closet was full of mouse droppings before he put Mr. Cleveland’s property in the closet, and that

the Warden is also aware of the infestation; but neither have taken action to fix the problem. Giving

Mr. Cleveland the inferences to which he is entitled, he has stated enough to proceed on his claim

against the Warden and Sergeant Gordon in their individual capacities for monetary damages.

Additionally, he may proceed against the Warden in his official capacity for injunctive relief. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (“the warden . . . is a proper defendant [for]

injunctive relief [and is] responsible for ensuring that any injunctive relief is carried out”).

         For these reasons, the court:

         (1) GRANTS Keith Cleveland leave to proceed against the Indiana State Prison Warden and

Sergeant Gordon in their individual capacities for monetary damages for allegedly subjecting Mr.

Cleveland to unsanitary living conditions while being housed in an area infested with mice and roaches

at the Indiana State Prison, in violation of the Eighth Amendment;

         (2) GRANTS Keith Cleveland leave to proceed against the Indiana State Prison Warden in his

official capacity for injunctive relief to provide Keith Cleveland with sanitary living conditions, as

required by the Eighth Amendment;

         (3) DISMISSES all other claims;

         (4) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

the Indiana State Prison Warden and Sergeant Gordon at the Indiana Department of Correction with

a copy of this order and the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d); and

         (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that the Indiana State Prison Warden and

Sergeant Gordon respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R.

10-1(b), only to the claims for which the plaintiff has been granted leave to proceed in this screening

order.



                                                     3
SO ORDERED.

September 24, 2019       s/ Damon R. Leichty
                         Judge, United States District Court




                     4
